Filed 10/15/20 P. v. Love CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B304859

           Plaintiff and Respondent,                           (Los Angeles County
                                                                Super. Ct. No. LA017343)
           v.

 MICHAEL ELLIS LOVE, JR.,

           Defendant and Appellant.




      APPEAL from an order of the Superior Court of Los
Angeles County, Richard H. Kirschner, Judge. Affirmed.
      John L. Staley, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.

                                ________________________
      Following a jury trial, on April 11, 1995, Michael Ellis
Love, Jr. was convicted of second degree murder of another man
with enhancement for personal use of a deadly and dangerous
weapon, a knife, and was also convicted of burglary. He was
sentenced to a term of 15 years to life. This court affirmed the
conviction in an unpublished opinion. (People v. Love (May 22,
1996, B093197).) As our summary of the facts in the opinion
reveals, Love stabbed the victim eight times with a knife, causing
the victim’s death.
      On March 21, 2019, Love filed a petition for resentencing
under Penal Code section 1170.95.1 In this petition Love stated
under penalty of perjury that he had been convicted of first or
second degree murder pursuant to the felony murder rule or the
natural and probable consequences doctrine, and that he could
not now be so convicted because of changes to sections 188 and
189.
       The petition was assigned to Hon. Richard H. Kirschner,
who directed that counsel be appointed for Love. The People
opposed the petition on the ground, among others, that Love was
not eligible for relief under section 1170.95 because he was a
direct perpetrator of the murder. Love’s counsel replied to the
People’s opposition, but offered no facts to dispute the People’s
assertion that Love was the actual killer.
       The trial court heard the matter on December 17, 2019, and
denied the petition on the grounds that Love “was a direct
perpetrator of second degree murder” and, therefore, had not
made a prima facie showing of eligibility. This appeal followed.



      1   All further statutory references are to the Penal Code.




                                   2
       We appointed counsel to represent Love in this appeal.
After an examination of the record, counsel filed an opening brief
requesting that the court make an independent review of the
record under People v. Wende (1979) 25 Cal.3d 436.
       We subsequently advised Love, on June 29, 2020, that he
had 30 days within which to personally submit any contentions or
issues that he wished us to consider. Love thereafter timely filed
two letter briefs. In these briefs, Love asserts: (1) a key witness
at his trial committed perjury and made a deal with the
prosecution that was not disclosed to the defense; (2) a juror
“rushed his decision”; (3) trial counsel was ineffective; (4) he was
intoxicated when he committed the crime and acted in self-
defense; and (5) his counsel in his 1995 direct appeal was
ineffective. He also requests that we order that he be given
access to the law library at the prison where he is incarcerated.
       Because Love’s appeal is from an order denying
postconviction relief, the procedural protections established in
People v. Wende, supra, 25 Cal.3d 436 do not apply. (See People
v. Cole (2020) 52 Cal.App.5th 1023, 1034 (Cole), petn. for review
pending, petn. filed Sept. 4, 2020, S264278; People v. Serrano
(2012) 211 Cal.App.4th 496, 503.)2 Love is, however, entitled to




      2  In Cole, Division Two of this court recently explained that
in a criminal appeal from a postconviction order to which Wende
does not apply, counsel who find no arguable issues are required
to “file a brief with the Court of Appeal setting forth (1) a brief
statement of the pertinent procedural history of the case, (2) a
brief summary of the pertinent facts, (3) counsel’s declaration
that there are no reasonably arguable issues to present on
appeal, and (4) counsel’s affirmation that he or she remains ready




                                 3
file a supplemental brief, which he has done, and to our
evaluation of the arguments presented in his briefs. (Cole, supra,
at p. 1040.)
       The arguments Love raises in his supplemental briefs—
none of which were raised below—constitute collateral attacks on
the judgment not within the purview of section 1170.95 nor,
therefore, cognizable on appeal from an order denying relief
under that statute. (Cf. People v. Fuimaono (2019) 32
Cal.App.5th 132, 135 [relief inmate sought under a petition to
resentence under § 1170, subd. (d), was not available under that
statute and, therefore, trial court had no jurisdiction to grant the
relief and the order denying such relief was not reviewable on
appeal].) His request for access to the prison law library is
likewise beyond the scope of this appeal. In any event, because
the record of his conviction establishes that he was the actual
killer, there is no arguable issue as to merits of the court’s order
denying relief under section 1170.95.
       We are satisfied that Love’s counsel has fulfilled his
responsibilities (see Cole, supra, 52 Cal.App.5th at p. 1038) and
conclude that the appeal raises no arguable issues.




to brief any issues at the request of the Court of Appeal.” (Cole,
supra, 52 Cal.App.5th at p. 1038.)




                                 4
                        DISPOSITION
      The order denying the petition under section 1170.95 is
affirmed.
      NOT TO BE PUBLISHED


                                          SINANIAN, J.


We concur:



             CHANEY, J.



             BENDIX, Acting P. J.




      Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                5